     Case 2:18-cv-10529-FMO-AGR Document 23 Filed 04/23/20 Page 1 of 2 Page ID #:198



       Brian Brazier, Esq. (SBN: 245004)
 1
       Price Law Group, APC
 2     8245 North 85th Way
       Scottsdale, AZ 85258
 3     T: (818) 600-5564
 4     F: (818) 600-5464
       E: brian@pricelawgroup.com
 5
       Lauren Tegan Rodkey, Esq. (SBN: 275830)
 6
       Price Law Group, APC
 7     6345 Balboa Blvd, Suite 247
       Encino, CA 91316
 8     T: (818) 600-5526
 9     F: (818) 600-5426
       E: tegan@pricelawgroup.com
10     Attorneys for Plaintiff,
       Mary Brittain
11

12
                              UNITED STATES DISTRICT COURT
13                           CENTRAL DISTRICT OF CALIFORNIA
14
                                                     Case No. 2:18-cv-10529-FMO-AGR
15     MARY BRITTAIN,
                                                     STIPULATION OF DISMISSAL
16
                          Plaintiff,
17
       v.
18
19     NAVIENT SOLUTIONS, LLC,

20                        Defendant.
21

22            Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Mary Brittain and
23     Defendant Navient Solutions, LLC (“Navient”), by and through undersigned counsel,
24     hereby stipulate that this action and all claims and defenses asserted therein be dismissed
25     with prejudice as to Navient.
26            The parties have further stipulated that each party shall bear their own attorneys’

27     fees, costs, and expenses.

28

                                                  -1/2-
     Case 2:18-cv-10529-FMO-AGR Document 23 Filed 04/23/20 Page 2 of 2 Page ID #:199



              Respectfully submitted this 23rd day of April 2020,
 1

 2      PRICE LAW GROUP, APC                          HINISHAW & CULBERTSON LLP
 3      By: /s/Brian J. Brazier                       By: /s/Dennis N. Lueck
        Brian Brazier, Esq (SNB: 2445004)             Dennis N. Lueck, Jr.
 4
        8245 North 85th Way                           One California Street, 18th Floor,
 5      Scottsdale, AZ 85258                          San Francisco, CA 94111
        T: 818-600-5587                               T: 212-471-6216
 6      brian@pricelawgroup.com                       dlueck@hinshawlaw.com
 7
        Attorneys for Plaintiff                       Attorneys for Defendant
 8      Michele Angelini                              Navient Solutions, LLC
 9

10
                                        CERTIFICATE OF SERVICE
11
              I hereby certify that on April 23, 2020, I electronically filed the foregoing with the
12

13     Clerk of the Court using the ECF system, which will send notice of such filing to all

14     attorneys of record in this matter.
15
                                                          /s/Florence Lirato
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  -2/2-
